Matter of Ricardo M.J. (Kiomara A.) (2016 NY Slip Op 06663)





Matter of Ricardo M.J. (Kiomara A.)


2016 NY Slip Op 06663


Decided on October 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2016

Mazzarelli, J.P., Sweeny, Acosta, Moskowitz, Gesmer, JJ.


1864 1863

[*1]In re Ricardo M. J., A Child Under the Age of Eighteen Years, etc.,
andKiomara A., Respondent-Appellant, Commissioner of the Administration for Children's Services, City of New York, Petitioner-Respondent.


Law Offices of Randall S. Carmel, Syosset (Randall S. Carmel of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Amanda Sue Nichols of counsel), for respondent.
Karen P. Simmons, The Children's Law Center, Brooklyn (Susan M. Cordaro of counsel), attorney for the child.

Order of disposition, Family Court, Bronx County (Erik S. Pitchal, J.), entered on or about March 21, 2014, which to the extent appealed from as limited by the briefs, brings up for review a fact-finding order, same court and Judge, entered on or about November 13, 2013, which found that respondent mother neglected the subject child, unanimously affirmed, without costs. Appeal from fact-finding order, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition. The record supports the court's determination that the mother neglected the child by inflicting excessive corporal punishment on him. The social worker testified that the child reported that the mother beat him with a belt with spikes "all the time," the mother admitted beating him, and he appeared to be afraid of her. His out of court statements were corroborated by the bruises the social worker observed on the child's body and the statements the child made to the detective (see Matter of Joshua B., 28 AD3d 759, 761 [1st Dept 2006]; Matter of Samara M., 19 AD3d 214 [1st Dept 2005]).
The court's credibility assessment is entitled to the "greatest respect" on appeal (see Matter of Irene O., 38 NY2d 776, 777 [1975]), and is supported by the record in that the mother provided varying explanations for the bruises on the child's body (see Matter of Mia B. [Brandy R.] 100 AD3d 569, 569-570 [2012], lv denied 20 NY3d 858 [2013]).
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2016
CLERK